Title: To Alexander Hamilton from Josias Carvel Hall, 4 October 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


Havre de Grace [Maryland] October 4, 1799. Discusses supplies, relative rank of officers, and military routine. States: “… My Idea of substituting hand Labor, with Ignominy to Death, for Desertion was the crude Suggestion of the moment. If it merits your Consideration you can have it carried into effect by naming the Place to which you will have them sent. Perhaps branding them on some conspicuous Part of the Face with an hot Iron would not be an improper addition. Severe Floging will never mend the Principles of a Soldier. In European Armies Desertion is punished with Death. To American Habits of thinking this appears inadequate—every alleviatiting Circumstance is laid hold of the Court, & of those condemned very few are exicuted. Tho’ a very high military Crime I confess I can not discover in it much moral Turpitude. It generally arrises from Levity or that Desire of change incidental to Humanity. If Death is to be the ordinary Punishment of Desertion what is to be allotted to the high aggrevation of deserting from their Post misbehaving before the Enimy. The Spirit of the American Constitution & Laws will not admit of runing the Gantlosse &c previously I have taken the Liberty to throw out these desultary Observations in the hope, if the Subject should strike you in the same Point of view that it does me, that you will devise some more adequate Punishment from which no Hope of Escape will be left, reserving Death for Desertion with aggrevating Circumstances.…”
